DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is a CON of 17/164,706 02/01/2021 PAT 11342696 which is a CON of 16/598,758 10/10/2019 PAT 10950960.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 34, it is unclear if “a body” recited in claim 34 is a new body or a repeat of “a body” recited in claim 9.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-11, 34, 35, 43 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2013/0301255 A1).
In regard to claim 9, Kim et al. discloses a connector (fig. 2) comprising:
a reusable component 1 comprising a retention groove 111 and an electrical contact surface 511 that is parallel to the retention groove 111; and
a detachable element 3 comprising:
a body 31 with a retention feature 3111 configured to engage the retention groove 111 and an electrical contactor 35 coupled to the body 31, wherein the contactor 35 comprises a compliant element 355 that is configured to touch the contact surface 511 of the reusable element 1 when the retention feature 3111 of the detachable element 3 is engaged with the retention groove 111 of the reusable component 1 and to slide along the contact surface 511 as the detachable element 3 is brought together with the reusable component 1.

In regard to claim 10, Kim et al. discloses the body 11 of the reusable component 1 comprises an alignment guide 13 (see illustrated drawing below); 
the detachable element 3 comprises an alignment feature 3113 (see illustrated drawing below) that is configured to mate with the alignment guide when the retention feature 3111 of the detachable element 3 is engaged with the retention groove 111 of the reusable component 1; and
the retention feature 3111 cannot engage the retention groove 111 when the alignment feature is not mated with the alignment guide.

[AltContent: textbox (alignment guide)][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    655
    608
    media_image1.png
    Greyscale

[AltContent: textbox (alignment feature)]




In regard to claim 11, Kim et al. discloses the compliant element 355 comprises:
a base segment 351 coupled to the body 31, a first linear segment (see illustrated drawing below) coupled to the base segment 351, a second linear segment 353 coupled to the first linear segment, and a contact segment 355 coupled to the second linear segment 353, wherein compression of the compliant element in a first direction (see illustrated drawing below) induces motion of the contact segment 355 in a second direction (see illustrated drawing below) that is perpendicular to the first direction.

[AltContent: textbox (2nd direction)][AltContent: connector][AltContent: textbox (1st linear segment)][AltContent: connector][AltContent: textbox (1st direction)][AltContent: arrow]
    PNG
    media_image2.png
    327
    373
    media_image2.png
    Greyscale



In regard to claim 34, Kim et al. discloses the detachable element further comprises a body 31 and a sensor 51.

In regard to claim 35, Kim et al. discloses the sensor 51 comprises two electrodes 511.
In regard to claim 43, Kim et al. discloses a printed circuit board assembly (PCBA) coupled to the body 31, comprising a printed circuit board (PCB) 51 having a top surface, wherein the top surface comprises a plurality of conductive planar contact surfaces 511.
Allowable Subject Matter
Claims 36-42 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO D. TA whose telephone number is (571)272-2014. The examiner can normally be reached Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Tdt
9/25/2022


/THO D TA/Primary Examiner, Art Unit 2831